     Case 2:17-cr-00306-JCM-VCF
          Case 2:17-cr-00306-JCM-VCF
                                 Document
                                     Document
                                          920 *SEALED*
                                               921 Filed 08/19/21
                                                         Filed 08/18/21
                                                                   Page 1
                                                                        Page
                                                                          of 1 1 of 1



 1     CHRISTOPHER R. ORAM, ESQ
       Nevada Bar No. 4349
 2     520 South Fourth Street, Second Floor
       Las Vegas, Nevada 89101
 3
       (702) 384-5563
 4     Attorney for Aldo Ymeraj

 5                                   UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF NEVADA
 6

 7
        UNITED STATES OF AMERICA,                           CASE NO.: 2:17-cr-00306-JCM-VCF
 8
                        Plaintiff,
 9      vs.                                                 [PROPOSED] ORDER TO FILE
                                                            DOCUMENT UNDER SEAL
10      ALDO YMERAJ,
11
                         Defendant.
12

13

14            Upon the motion of the Defendant, Aldo Ymeraj, and good cause appearing therefor:

15            IT IS HEREBY ORDERED that the Motion for Leave to File Document Under Seal is
16
       GRANTED.
17
              IT IS FURTHER ORDERED that Defendant Aldo Ymeraj’s Sentencing Memorandum
18
       be filed under seal.
19
                    August
              DATED this    19, day
                         ______ 2021.
                                    of August, 2021.
20
21                                         ____________________________________
                                           HONORABLE JAMES C. MAHAN
22                                         UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28                                                  1
